United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 24, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-11000
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TONEY DWAYNE ROSS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:04-CR-99-ALL-A
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Toney Dwayne Ross appeals the sentence imposed following the

revocation of his supervised release.   This court must examine

the basis of its jurisdiction on its own motion if necessary.

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).     Article III,

§ 2, of the Constitution limits federal court jurisdiction to

actual cases and controversies.   See Spencer v. Kemna, 523 U.S.
1, 7 (1998).   The case-or-controversy requirement demands that

“some concrete and continuing injury other than the now-ended


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11000
                                -2-

incarceration or parole -- some ‘collateral consequence’ of the

conviction -- must exist if the suit is to be maintained.”     Id.

    Ross has served the sentence that was imposed upon the

revocation of his supervised release.     The order revoking Ross’s

term of supervised release imposed no further term of supervised

release.   Accordingly, there is no case or controversy for this

court to address, and the appeal is dismissed as moot.

     APPEAL DISMISSED.